Citation Nr: 1009885	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for 
depressive disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 
1983, March 1987 to September 1989, and September 1989 to 
October 1994, with additional service in the Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issues of entitlement to an increased rating for service-
connected depressive disorder and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no 
worse than Level V hearing in the right ear due to an 
exceptional pattern of hearing loss, and no worse than Level 
I hearing in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  See generally 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the 
assignment of a disability rating for hearing loss is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule).

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 states that when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Of record are results from VA audiological testing conducted 
during the appeal period.  A July 2005 audiology consultation 
yielded test results of pure tone thresholds in the right ear 
at 1000, 2000, 3000, and 4000 Hertz of 25, 60, 45, and 40 
decibels, respectively, for an average of 43 decibels.  Pure 
tone thresholds measured in the left ear at 1000, 2000, 3000, 
and 4000 Hertz were 15, 25, 30, and 85 decibels, 
respectively, with an average of 39 decibels.  Speech 
discrimination scores were reported as 96 percent in both 
ears.  These results do not show that any exceptional pattern 
of hearing impairment as contemplated under 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2005 
measurements results in assignment of Roman Numeral I for the 
right ear and Roman Numeral I for the left ear for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 
38 C.F.R. § 4.85.

The April 2008 VA examination yielded test results of pure 
tone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz of 55, 65, 70 and 60 decibels, respectively, for 
an average of 63 decibels.  Pure tone thresholds measured in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 40, 
40 and 95 decibels, respectively, with an average of 41 
decibels.  Speech discrimination scores were reported as 96 
percent in the right ear and 100 percent in the left ear.  
These results do show an exceptional pattern of hearing 
impairment for the right ear, as contemplated in 38 C.F.R. 
§ 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the April 2008 
measurements results in assignment of Roman Numeral I to the 
right ear and Roman Numeral I to the left ear for the purpose 
of determining a disability rating.  This results in a non-
compensable, or 0 percent, under Table VII of 38 C.F.R. 
§ 4.85.  Alternative application of Table VIa due to an 
exceptional pattern of hearing impairment for the right ear 
results in the assignment of Roman Numeral V.  However, this 
still results in a non-compensable, or 0 percent, rating 
under Table VII of 38 C.F.R. § 4.85.

Additional evidence includes a February 2005 audiology 
consultation in the clinical setting.  It was noted that the 
test results were unreliable, and that further testing was 
required prior to any further recommendation for hearing 
aids.  Overall, this evidence holds little, if any, probative 
value as no reliable audiometric results were obtained.

In conclusion, the results from the audiological testing do 
not provide for assigning a compensable evaluation for the 
Veteran's bilateral hearing loss for any time during the 
appeal period.  Alternate consideration of a compensable 
rating based upon exceptional patterns of hearing impairment 
has been considered for the right ear.  See 38 C.F.R. § 4.86.

The Board notes the Veteran's arguments that the RO has 
failed to consider the evidence in his medical records 
concerning his past history of right ear surgeries and 
recurrent otitis media.  See VA Form 9 received in May 2007.  
Notably, the claim on appeal is limited to his current 
bilateral hearing loss disability.  See Francisco, 7 Vet. 
App. at 58; Hart, 21 Vet. App. 505 (2007).  

The Board does not doubt that the Veteran's history of right 
tympanoplasties have affected his hearing, as his current 
examinations demonstrate a conductive hearing loss 
disability.  The Veteran references this past history only in 
conjunction with his description of a worsening of hearing 
acuity, which has been measured and evaluated in this case.  
The Veteran is free to raise an increased rating claim for 
his right tympanic membrane disability, but he has not raised 
this issue at this time.

The Board has also considered the Veteran's descriptions of 
his bilateral hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The preponderance of the 
evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the 
Board must find that the results of the testing provide 
highly probative evidence against this claim, outweighing the 
Veteran's statements. 

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran argues that his VA audiology examinations were 
conducted in a controlled atmosphere, which fails to account 
for the realities of a real-world setting.  He reports an 
inability to discern everyday conversation, which he 
describes as being muffled.  He does not wear hearing aids as 
they only amplify sound but not the quality of speech.  The 
Board is of the opinion that the Rating Schedule measures and 
contemplates these aspects of his hearing loss disability.

As explained in the proposed rule for the current version of 
DC 6100, the criteria of DC 6100 were revised in 1987 with 
the goal of recognizing the impact of hearing loss in higher 
frequencies, and to provide a more accurate picture of true 
hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  
As a result, VA changed its testing methods and, in 
conjunction with the Department of Medicine and Surgery, 
developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and 
Tables VI and VII.  In particular, puretone averaging was to 
be accomplished using tone bursts at 1000, 2000, 3000 and 
4000 Hertz, and speech recognition was to be measured using 
the Maryland CNC word lists which contained words with sounds 
in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing 
loss based on a combination of puretone averages and speech 
discrimination, which was thought to provide for a more 
accurate representation of actual hearing impairment by 
recognizing that individuals with slight to moderate decibel 
loss as determined by puretone averaging may have significant 
impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate 
language difficulties and other factors which produced 
inconsistent speech audiometry scores, and to recognize 
exceptional patterns of hearing impairment.  Notably, VA 
determined that "Table VII was developed during months of 
consultations with our Department of Medicine and represents 
the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken 
by VA and medical experts in developing the current criteria 
of DC 6100, the Board finds that the schedular rating 
currently assigned reasonably describes the Veteran's 
disability level and symptomatology.  The Veteran's 
description of inability to hear and discriminate speech has 
been measured according to puretone averages and speech 
discrimination.  Due to an exceptional pattern of hearing 
impairment, the Veteran's right ear hearing loss was also 
considered under alternate criteria.  The Board further 
observes that VA examinations are conducted without use of 
hearing aids, see 38 C.F.R. § 4.85, and that the use of 
hearing aids would, if anything, provide better hearing than 
demonstrated on audiometric examination.  See 52 Fed. Reg. 
44117 (Nov. 18, 1987).  As such, extraschedular consideration 
is not warranted.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory May 2005 RO letter informed the Veteran of 
the types of evidence and/or information necessary to 
substantiate a claim for an increased rating for bilateral 
hearing loss.  This letter also advised the Veteran of the 
relative duties upon himself and VA in developing his claim.

A post-adjudicatory May 2008 RO letter advised the Veteran as 
to how VA determines disability ratings and establishes an 
effective date of award.  This letter advised the Veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. 

In this case, the Veteran and his representative have not 
argued any prejudicial error regarding VCAA notice 
deficiencies on any of this claim.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  The issue of a "staged" rating in 
this case is not implication, and no harm accrues to the 
Veteran in untimely notice of the criteria for establishing 
effective dates of awards.  The May 2005 pre-adjudicatory 
notice provided the type of substantially compliant generic 
VCAA notice particular to an increased rating claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Any inadequacies 
with this notice were cured by the issuance of the May 2008 
letter and readjudication of the claim in the January 2010 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).  Accordingly, the Board finds that 
adjudication of the hearing loss claim at this time would not 
be prejudicial to the Veteran.

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, VA clinical records and private medical records which 
the Veteran has identified as relevant to his appeal.  The RO 
has also obtained employer statements regarding the Veteran's 
reasons for unemployability.  There are no outstanding 
requests for VA to obtain any additional evidence that is 
relevant to the hearing loss claim being decided on appeal.

The Veteran was last afforded VA examination to evaluate the 
nature and severity bilateral hearing loss in April 2008.  
The Board has reviewed the April 2008 VA audiology 
examination report, and finds that all necessary findings 
were provided to decide the case.  The Veteran has not argued 
any examination deficiencies.  See, e.g., Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that the 
Veteran bears the burden of demonstrating prejudicial error 
when an audiologist's description of the functional effects 
is potentially defective).

Additionally, the Board notes that there is no credible lay 
or medical evidence suggesting an increased severity of 
disability of bilateral hearing loss to the extent that a 
higher rating may be warranted.  As such, the Board finds 
that an additional examination is not warranted. VAOPGCPREC 
11-95 (Apr. 7, 1995).  Overall, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the hearing loss claim and that no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing and relevant evidence that is necessary 
for a fair adjudication of the hearing loss claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied.


REMAND

The Veteran claims that he is unable to obtain and maintain 
substantially gainful employment as a result of service-
connected disabilities.  He currently holds a 70 percent 
combined service-connected rating based upon 1) depressive 
disorder, rated as 50 percent disabling; 2) right ankle 
disability, rated as 20 percent disabling; 3) tinnitus, rated 
as 10 percent disabling; and 4) right ankle scar, rated as 10 
percent disabling.  He holds noncompensable ratings for 
service-connected residuals of lacerated left finger, 
bilateral hearing loss, and residuals of ruptured right 
tympanic membrane.  Thus, he is eligible for consideration of 
a TDIU rating.  38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims discussed 
the meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

In July 2005, a VA examiner indicated that the Veteran could 
only stand five minutes prior to the onset of right ankle 
swelling.  The Veteran reports that his hearing loss and 
tinnitus interferes with his ability to communicate with the 
public.

In March 2008, a VA examiner stated that the Veteran "is not 
able to work the till because of memory and concentration 
issues, and he has difficulties dealing with the public.  
These are likely ongoing issues, and appear to be related to 
his psychological distress."  However, the examiner provided 
a Global Assessment of Functioning (GAF) score of 60 which is 
not consistent with a finding of unemployability.  See 
generally American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) (GAF scores ranging between 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

Overall, the March 2008 VA examiner's comments contain an 
ambiguity as to the extent of social and industrial 
impairment caused by the Veteran's service-connected 
depressive disorder.  The Veteran claims unemployability due 
to service-connected disability, and there is no medical 
opinion addressing the impact of all of the Veteran's 
service-connected disabilities on his employability.  As 
such, the Board finds that additional medical examination and 
opinion is necessary to decide the claims.  38 U.S.C.A. 
§ 5103A.  Indeed, the increased evaluation for the depressive 
disorder is deemed to be inextricably intertwined with the 
TDIU matter and thus adjudication on that issue is deferred.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service-
connected depressive disorder.  The claims 
file must be made available to the 
physician designated to examine the 
Veteran.  All indicated studies and tests 
(to include psychological testing, if 
deemed appropriate) should be 
accomplished.

The examiner is requested to express, in 
terms of a Global Assessment of 
Functioning (GAF) score, the Veteran's 
current psychological, social, and 
occupational functioning due to service-
connected depressive disorder.

The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected depressive disorder has 
precluded the Veteran's ability to obtain 
and maintain substantially gainful 
employment.  If unemployability due to 
service-connected depressive disorder is 
found, the examiner is requested to 
indicate the approximate date that the 
Veteran became unemployable due to his 
service-connected major depressive 
disorder.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

2.  Schedule the Veteran for a general 
medical examination to determine whether 
the Veteran's service-connected 
disabilities preclude his ability to 
obtain and maintain substantially gainful 
employment.  The claims file must be made 
available to the physician designated to 
examine the Veteran.  All indicated 
studies and tests should be accomplished.

The examiner should provide an opinion as 
to whether the Veteran's service-connected 
depressive disorder, right ankle 
disability, tinnitus, right ankle scar, 
residuals of lacerated left finger, 
bilateral hearing loss, and residuals of 
ruptured right tympanic membrane have 
precluded the Veteran's ability to obtain 
and maintain substantially gainful 
employment.  If unemployability due to 
service-connected disability is found, the 
examiner is requested to indicate the 
approximate date that the Veteran became 
unemployable due to his service-connected 
disabilities.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


